Title: To Thomas Jefferson from Henry Remsen, Jr., 9 September 1791
From: Remsen, Henry, Jr.
To: Jefferson, Thomas



Dear Sir
Philadelphia September 9th. 1791

The letters [an]d gazettes have been regularly forwarded agreeably to your directions. Among those now sent is a letter from Judge Chipman, which, from it’s being under a kind of flying seal and the information I received from the bearer of it, Mr. Tichenor an intimate friend of Mr. Chipman, I took the liberty of opening. You will be surprised to find, Sir, that the duplicate commission you sent in a letter to the Judge the 22d. June last has miscarried as well as the first. To relieve the anxiety and embarrassment of Judge Chipman, which Mr. Tichenor represented as very great from not having heard from you at all, since his appointment was announced in the newspapers, I thought it would be proper to make out a triplicate commission. Mr. Lear informed me it was the President’s opinion, when he signed it, that it ought to go directly to Mr. Chipman, instead of being first sent to you, especially as a principal part of Mr. Tichenor’s business in coming here, was to see you concerning  it. I therefore delivered it to Mr. Tichenor myself, with a short letter for the Judge, mentioning the transmission of a duplicate commission the 22d. of June, which was the next day after you received his letter of the 10th. of May, whereby you was informed the first had not come to hand.
The singularity of this case will justify a request I shall make at the General Post Office, which I trust will meet your approbation, that an official enquiry may be made of the cause of the miscarriage of your second letter. Crosby does not recollect the delivery of it particularly at the post office here; but says he is confident he has always put into the Office the letters given him for the purpose, and has never lost one.
Mr. Eppes is very well. From what Mr. Ogden and others tell me, I shall think it advisable to procure your hay as soon as possible; and have requested Mr. Leiper to have the new stable loft prepared for it’s reception by monday, the 12th. instant. It is scarce, and will probably be as high as $10 pr. ton before the cold weather sets in.—I have the honor to be with the greatest respect, Dr. Sir Your obliged & obedient Servt.,

Henry Remsen Junr


P.S. The draft or press copy of your letter of June 22d. to Judge Chipman, is among your own papers, or else I should have sent a duplicate of it.

